Citation Nr: 1614580	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A hearing was held before the Board in May 2013.  A transcript is of record.

In March 2014 the Board remanded the Veteran's claims for entitlement to service connection for a right knee disability, left knee disability and a right foot disability for further development and examinations.  Thereafter, the September 2014 rating decision granted service connection for left knee degenerative joint disease and assigned a 10 percent disability rating effective November 30, 2007 and granted service connection for right foot plantar fasciitis with a disability rating of 10 percent effective November 30, 2007.  Accordingly, these issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in May 2014 that provided a negative opinion with respect to the question of whether he his right knee arthritis is related to his active service.  In response, the Veteran argued that the May 2014 examiner based her opinion on a MRI that was two years old and did not accept the pictures from the Veteran's arthroscopic surgery a year prior.  See statement dated November 2014.  According to the Veteran, the pictures clearly show that there was no cartilage remaining under his right knee cap as well as bone spurs beginning to form under the patella.  He said two surgeons recommended a partial knee replacement.  The Veteran further contends there was no evidence of any new injury to the right knee between the time of the MRI and the time of the partial knee replacement surgery performed two years later.  

Additionally, the February 2016 Informal Hearing Brief submitted by the Veteran's representative raises the contention that the Veteran's chronic right knee degenerative joint disease was also permanently aggravated by the Veteran's nonservice-connected left knee degenerative joint disease.  As the theory of secondary service connection was not previously raised by the record, a medical opinion as to the possible causation or aggravation of the right knee by the left knee condition (and/or right foot) has not been obtained.  As such, a remand is necessary for another examination regarding the possible causation or aggravation by the service-connected right knee degenerative joint disease.

The Board also notes that, after this case was remanded in March 2014, the Veteran submitted a request for another Board hearing in November 2014.  As an initial matter, under the provisions of 38 C.F.R. § 20.700, "a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  The regulation plainly implements the provisions of 38 U.S.C.A. § 7107(b), which provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b)(2015).  The cited statute also refers in other contexts as ensuring that the Board affords the Veteran a single hearing 38 U.S.C.A. §§7107(d)(1)(3).  The Veteran did not provide any information as to why an additional hearing would elicit additional argument and testimony material to his claim that was not already discussed at his May 2013 personal hearing.  The Veteran is not entitled to a second hearing with the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another examination of his right knee degenerative joint disease.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.

	a.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee degenerative joint disease had onset during active service, was directly caused by his active service, or is otherwise related thereto.  

	b.  If the answer to (a) is no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee degenerative joint disease was caused by or due to his service-connected left knee degenerative joint disease and/or right foot disorder.

	c.  If the answer to (a) and (b) are no, then provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee degenerative joint disease as been aggravated by his service-connected left knee degenerative joint disease and/or right foot disorder.  

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In doing so, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

